﻿I should like first of all, Sir, to congratulate you on your election to the presidency of the General Assembly. I am all the more pleased to do this because I am convinced that you will do everything to ensure that our work shall be as effective and well organized as possible and that the General Assembly will scrupulously fulfil its eminent role under the Charter of the United Nations.
113.	Before going any further, I should like also to thank the President of the thirty-fourth session of the General Assembly, Mr. Salim Ahmed Salim, on whose enlightened wisdom we so often relied during the past year in diverse and complex situations. We would do well to recall, once more, the remarkable way in which he presided over the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, a task which he successfully fulfilled with such wisdom and prudence.
114.	I am pleased to have the opportunity to welcome the presence among us of the delegation of Saint Vincent and the Grenadines as the one hundred and fifty-fourth Member of our Organization. That presence confirms once more the universality of the United Nations.
115.	I should like also to express the great interest with which I have taken note of the report of the Secretary General on the work of the Organization, and to express my great appreciation to the Secretary General for his remarkable synthesis of the many problems with which the United Nations has had to concern itself, for the suggestions he put forward and for his analysis—discreet, perhaps, but pertinent none the less—of the changes in international relations and, thus, in the goals of our Organization. I should like to assure the Secretary General that Belgium will respond positively to the appeal he made when stating that it is up to the United Nations "to tilt the balance in the right direction" in order to respond to the profound disarray and confusion which, unfortunately, characterize the times in which we live.
116.	It has become a tradition in our Assembly for the nine countries of the European Community to express themselves with one voice in the general debate through the delegation which holds our presidency. It goes without saying that Belgium shares all the ideas and views expressed by our colleague. Mr. Gaston Thorn, Minister for Foreign Affairs of the Grand Duchy of Luxembourg. The great problems of the day are mentioned in his statement. I shall not return to them, but wish to devote my first statement as Minister for Foreign Affairs of Belgium before a United Nations General Assembly to certain basic considerations which underlie my country's foreign policy.
117.	First of all, I wish to reaffirm that the search for a common stance among the countries of the European Community in the international dialogue remains one of the most important concerns of the Belgian Government. We feel, indeed, that the political cooperation which has been established among our States, and which is frequently expressed in the United Nations, is an original and precious contribution by us to the international community. The very fact that we coordinate our positions and conciliate our views undoubtedly gives more weight to the collective voice of the nine countries, but also gives it more balance. In this way we contribute to the spirit of tolerance which should characterize our work. More and more, the life of our Organization is characterized by dialogue between groups. The European Community, which groups together nine today and will group ten tomorrow and soon, we firmly hope, twelve democratic States of Western Europe, was among the first to recognize this state of affairs and to make an effort to adapt its actions to it. We are pleased to note that, more and more, our common action is not only accepted and recognized, but greeted with interest and satisfaction. Hence we shall continue along those lines.
118.	A second consideration which inevitably affects the representative of a country like Belgium concerns the sad fate of some of the smallest States of the international community, which too often become the victims of the struggle among the Powers. For centuries Belgium has been known as the battleground of Europe. Many peaceful villages and places in my country, from Waterloo to Yser and Bastogne, are known worldwide as having been the sites of confrontations between foreign armies. We could certainly have done without this reputation founded on suffering and ruins. For 35 years, and thanks to the alliance to which it belongs and remains constantly faithful, my country has known peace and can contribute to detente. But I note that the hotbeds of tension and bloody crises which arise all over the world and with which our Organization has to deal most often strike the small States. It is as if the balance of terror and the immense developments in the field of weapons protect the great peoples but crush the small ones, precisely those which the international community should most energetically protect. What is happening in Lebanon, Kampuchea and Afghanistan should be a reason for shame and indignation for each one of us. We are witnessing the systematic and prolonged violation of the territorial integrity, independence and right to life of populations which have had the misfortune of falling within the sphere of influence of mighty neighbours or of serving as battlefields for their struggles.
119.	Ever since the beginning of this century, the international community has tried to structure itself so as to establish a rule of law which would not be the law of the jungle. This is the raison d'etre of the United Nations, and it is why our Organization must protest with unceasing indignation against the crushing of small States and the implicit or explicit threats which hang over the sovereignty of so many States. It is also why we must not assail the universality of our Organization by excluding any country whatsoever from our work.
120.	Finally, I should like to recall that behind the abstract words which make up the daily vocabulary of our debates lies a human reality. The efforts made by this Organization have a finality which surpasses the governmental or State dimension. While Governments are the instruments of bilateral or multilateral diplomacy, men and women are its subjects. A diplomat is not an actor in an esoteric game; he is the servant of the cause of mankind.
121.	The disappointing results of international cooperation for development and the continued existence of many areas of instability and insecurity—even open conflicts—bring in their wake untold suffering, poverty and social inequality. Democracy is on the decline. Dictatorships succeed one another. Human rights are violated in all parts of the world. While millions of refugees wait, in terrible suffering, to be able to return to their homes, political obstacles sometimes prevent the Red Cross and the Office of the United Nations High Commissioner for Refugees from fully fulfilling their humanitarian mission. Our Organization cannot remain indifferent either to the causes of this massive displacement of peoples or to its consequences. Nor can it remain indifferent to the taking hostage for political ends of innocent men and women, whose lives are threatened as a means of pressure.
122.	It is the duty of the international community to put an end to these acts, but its action will remain insufficient as long as all its members, without exception, do not fully resolve to eliminate the deep-rooted causes of this evil, which are both political and economic.
123.	Man has a right to the development which can promote his prosperity. Development aid can no longer be considered a charitable or paternalistic act. Development engages the responsibility of the entire international community and is the direct result of the recognition of the right to development. This is not a new right but should be considered as the synthesis of other human rights, including civil and political rights. The ultimate bearer of these rights is the individual, and the exercise of these rights will enhance the development of the individual's personality. From now on we recognize that the promotion of respect for human rights must be an integral part of activities related to development and that its realization involves the participation of all, including women, young people and the handicapped.
124.	This year at Copenhagen, the World Conference of the United Nations Decade for Women had as one of its themes the full participation of women in economic and social development. Belgium will take this fully into account in its efforts to promote complete equality between men and women on the national level.
125.	"Full participation and equality" are also the themes of the International Year of Disabled Persons, to be observed in 1981, which will provide our Organization with another opportunity to reaffirm the importance it attaches to the promotion of the value and dignity of human beings.
126.	While many countries, beginning with developed countries, protect their weakest citizens against the risks of illness or unemployment through national systems of social security, it is inadmissible that the international community does not offer equivalent protection to the poorest countries. In the absence of determined common action in favour of the most impoverished countries, the Charter of the United Nations will not have been fully implemented, and the strong are likely to join the weak in chaos and misery.
127.	In this context, we can only welcome the suggestions made by the Secretary General in his statement of 3 July last before the Economic and Social Council,  in which he advocated special action in favour of the least developed countries which have been particularly affected by the economic crisis. We hope that this Assembly will take appropriate measures concerning this initiative.
128.	Too many positive elements have emerged from the eleventh special session of the General Assembly which was recently concluded for us to speak of "failure". The establishment of a new International Development Strategy for the Third United Nations Development Decade—which we will have to ratify formally—is an extremely important achievement. On the subject of global negotiations, the work of these last weeks has enabled us to identify the difficulties and problems and also to clarify our positions. Progress has been made which will probably allow the present session to produce a unanimous will to start basic negotiations, without which international economic relations will remain chaotic. As I stated at the eleventh special session:
"My country places great expectations in the outcome of these global negotiations. At the end of the negotiations, it would thus be ready to make a political commitment to apply the balanced results reached by consensus." 
Belgium has done and will continue to do all that is possible to obtain that consensus.
129.	In this context, I should like to recall briefly the proposal of my delegation concerning the conclusion of a pact for mutual growth which would link official development aid to the economic growth of the traditional and potential donor countries.
130.	I repeat that Belgium earnestly hopes that solutions will be found to the world problems which confront us, because I am more and more convinced that the famous statement made by my predecessor Paul Henri Spaak before this very Assembly is as relevant as ever: "It is not too late, but it is high time", he said. It is high time because disorder reigns in too many areas; it is high time because the poorest become poorer; it is high time because the rich are also slowly involved in a spiral of impoverishment; it is high time because the chasms which separate us may no longer allow reasonable solutions; it is high time because misery and poverty all too often lead to actions fraught with risk; it is high time because the worsening of international relations could end willy-nilly in a global conflict.
131.	The representatives of the 154 Member States represented here are all aware of the dramatic nature of this situation. They also know that they will have to work together in the struggle against the economic crisis and in favour of development. They must perforce succeed in this enterprise in the interests of world peace and security. It is obvious that such flagrant imbalances will sooner or later lead to violent explosions.
132.	The arms race resulting from these imbalances is a permanent threat. We are appalled by the fact that $450 billion are now being spent on armaments in the world but only $20 billion on development aid. That is why the Brandt Commission has suggested in its recent report10 that machinery to strengthen the role of the United Nations should be established for the maintenance of peace. Such machinery should permit funds to be released for development through reductions in military expenditure.
133.	Security and peace are not merely the absence of war; they also have an active character which could lead to balanced development and an equitable distribution of wealth. A lasting peace requires efficient economic cooperation. The absence of justice in international economic relations merely fosters dictatorial regimes which disregard the most elementary human rights. Those regimes disrupt peace, both by the international opposition to which they give rise and their economic and social injustices.
134.	In his report on the work of the Organization, the Secretary General has deplored the fact that the numerous international conferences on disarmament had often done no more than agree on organizational and procedural matters, without really tackling questions of substance. They were unable to prevent a dangerous escalation in the arms race. Many countries of the third world, including the poorest, wear themselves out and are reduced to bankruptcy as they seek to take part in this senseless world competition. Matters may seem different for each individual State; but the only reasonable solution to a threat of over armament by a neighbour is a dialogue and a search for balance at the lowest possible level.
135.	In Europe itself, continuing development of new weapon systems directed against our countries caused the Atlantic Alliance to take the decision last December to modernize its medium range nuclear weapons, in order to offer that dialogue and that search for balance at the lowest possible level. That offer of negotiations remains. Belgium attaches special importance to it and welcomes the prospect of preparatory talks on this subject being started on 13 October between the United States and the Soviet Union. In the same context, Belgium has always expressed its interest in the ratification of the SALT II agreement." But there should be no doubt about the will of my country, together with its allies, to restore the essential balance. In our view, detente and defence are the two inseparable bases of our security.
136.	Faithful to its long traditions in this field, Belgium remains strongly attached to all forms of international action in the field of arms limitation. Suffice it to recall the initiative taken here in 1978 by Belgium in favour of a study of all the regional aspects of disarmament. The purpose was to define a systematic regional approach for all disarmament problems and arms control. Belgium was pleased to read the report of the Group of Governmental Experts on Regional Disarmament over which it presided. That report was completed a month ago and submitted to the present session of the General Assembly for consideration. I hope that the debates which will take place will contribute to progress in the cause of disarmament.
137.	May I also express on behalf of my Government, as was done in this very hall by the Minister for Foreign Affairs of Sweden on behalf of his Government, great concern on the subject of the rumoured recent utilization of chemical weapons in two of the poorest countries in Asia. It is no longer enough for public opinion in the civilized world to condemn the utilization of chemical arms. All countries that have not yet acceded to the Geneva Protocol of 1925 must do so without further delay; that would allow all contracting parties to re-examine the desirability of maintaining the inter partes reservation for those who have registered it.
138.	In conclusion, and to sum up, I have tried to stress the importance that Belgium attaches to an international community based on a certain number of fundamental legal principles, as set out in the Charter of our Organization.
139.	The basic guideline of Belgium's foreign policy is certainly to do all it can to ensure that the international community of States, peoples and individuals shall be founded on those principles.
140.	Just as one cannot imagine a democracy that it not based on the rule of law, so our Organization would be unthinkable were it not founded on a firm will to establish legal principles on an international level.
141.	For countries like Belgium, which systematically refrain from using violence in international relations, the creation of a state of law at the international level is an indispensable element for the creation of a real community of nations.
